DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 27 June 2022 is acknowledged.  Claims 4, 5, 8, 10, 13, 20, and 27 have been cancelled.  No claims have been amended or added.  Claims 1-3, 6, 7, 9, 11, 12, 14-19, and 21-26 are pending.

Applicant’s election of Group I, claims 1-3, 6, and 7, in the reply filed on 27 June 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claims 9, 11, 12, 14-19, and 21-26 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 June 2022.

Claims 1-3, 6, and 7 are under consideration.


Information Disclosure Statement
The information disclosure statements filed 13 December 2019, 27 February 2002 (three listing), and 15 February 2021, have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Priority
Applicant’s benefit claim to provisional application no. 62/519,788, filed 14 June 2017, is acknowledged.  The provisional application does not appear to provide adequate written support for the invention of claims 1-3, 6, and 7, however.  Accordingly, the effective filing date of claims 1-3, 6, and 7 is considered to be 14 June 2018.  

Specification
The Substitute Specification filed 27 June 2022 is acknowledged and has been entered.  

The Substitute Specification is objected to because it contains disclosures of amino acid sequences that are not accompanied by SEQ ID NOS, specifically, in paragraph [0253] and [0255].  Even if those sequences are included in the sequence listing, a sequence identifier must accompany each sequence each time it appears in the specification.  37 C.F.R. 1.821(a) and (c); M.P.E.P. 2422.01-03.  


  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2 the inclusion the narrowing recitations “preferably," renders the claim indefinite because it is not clear if the narrower recitation following this term is part of the invention or are merely exemplary.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  For examination purposes, the claim will be interpreted as not requiring any of the features following the term “preferably.”
Claim 3 recites “CR1/2” and “(CD35/CD21).  This language is ambiguous because, while it is clear from the art that CD35 is an alternate name for CR1 and CD21 is an alternate name for CR2, it is not clear if the claim means that the “function, activity, and/or expression of” both CR1 and CR2 must be decreased, or if only one or the other needs to be decreased.  CR1 and CR2 have different ligands and activities and are encoded by different gene in humans.  For examination purposes, the claim with be interpreted as requiring a decrease in the “function, activity, and/or expression of” either CR1 or CR2.
Appropriate correction is required.  



Claim Interpretation
Regarding the term “isolated” in claim 1, the specification does not provide any particular definition of when a T cell is “isolated”.  Paragraphs [0297]-[0298] and [0301]-[0314] provide the most information regarding when a T cell is considered to have been “isolated” and these discussions are consistent with simple removal of a sample containing T cells and other cells from a subject. 

Regarding claim 6, “pharmaceutical composition” has been interpreted broadly to be any composition that does not kill cells that it contains.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaskanin & Waxman, Cellular Immunol 163:139-147 (1995; PTO-892). 
Yaskanin & Waxman teaches that some, but not all, human CD4 T cells express CR1.  E.g., Title, Abstract.  Using flow cytometry, they separate (i.e., isolate) T cells that do not express CR1.  Abstract and Figure 2.  The cells are sterile sorted into a culture medium that can be considered a pharmaceutically acceptable carrier.  E.g., page 141, “Sterile sorting and culture of CR1+ and CR1- SUP-T1 cells.”  Accordingly, Yaskanin & Waxman teach an isolated CD4+ T cell modified to decrease the expression of the complement receptor CR1 and a pharmaceutically composition comprising the cells, anticipating claims 1-3 and 6.
Yaskanin & Waxman therefore anticipates the claimed invention.  



Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suresh et al., J. Immunol. 170:788-794 (2003; PTO-892). 
Suresh et al. teach mice that lack expression of both CR1 and CR2.  E.g., Abstract.  On page 792, particularly Figure 5 and 6, Suresh isolates LCMV-specific CD8 T cells from the spleens of CR1/CR2-deficient mice infected with LCMV and measures their cytotoxic activity.  See also Materials and Methods and Figure 1.  The culture for cytotoxic activity supports live cells that kill LCMV-infected targets, and so can be considered a pharmaceutical composition.
Suresh et al. therefore anticipates the claimed invention.  




Claims 1-3, 6, and 7 are rejected under both 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US20100255011 to Lieber et al., (“Lieber”; IDS).
Lieber teaches agents capable of reducing the activity, amount or density of complement regulatory proteins on target cells.  E.g., Abstract.  In one embodiment, Lieber teaches that the therapeutic potential of various antibodies can be limited due to the ability of diseased cells to block killing by CDC through the expression of membrane complementary regulatory proteins such as CD35.  E.g., [0006]-[0007], [0208]-[0212].  In one embodiment the target cell is a Jurkat (i.e., T cell) tumor cell (e.g. [0010] on page 2) or a T cell tumor (e.g., [0015], [0222]-[0224], [0272]especially T acute lymphoblastic leukemia in [0224].)  In Table 1 on page 23, Lieber lists multiple antibodies used to target T cells in T cell cancers, such as OKT3 and Zanolimumab.   Lieber teaches that the expression level of CD35 can be reduced in various ways, such as by antibody-mediated internalization.  E.g. [0121].  Accordingly, Lieber teaches a method of treating a T cell cancer such as T acute lymphoblastic leukemia by modifying the T cell tumor to decrease the function, activity, or expression of the complement receptor protein CD35.  The T cell tumor would necessarily be either a CD4+ or a CD8+ T cell since these are two alternative markers for circulating T cells.
Lieber therefore anticipates the claimed invention.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al., Clin Cancer Res 23(9):2255-66 (2016; PTO-892) in view of Downs-Canner et al, Ann Surg Oncol 23:655-662 (2016; PTO-892).
Ren teaches using gene-disrupted allogenic CAR-T cells for therapy against cancer and infectious diseases.  E.g., Abstract.  Primary human CD4 and CD8 T cells were transduced with a lentiviral vector to produce CAR-T cells specific for tumor antigens.  E.g., page 2255, Materials and Methods.  The CRISPR/Cas9 system was also used to inactivate the endogenous TcR, beta 2 microglobulin (HLA class I), and PD1.  Page 2256.  Elimination of TcR and HLA class I expression from the CAR-T cells avoids potential rejection of allogeneic CAR-T cells by the recipient’s immune system while elimination of endogenous TcR avoids graft-versus-host disease, allowing T cells from non-patient donors to be utilized for cancer therapy.  E.g., Introduction, Discussion.  
Eliminating PD1 expression from the CAR-T cells removed a negative regulator of T cell response and lead to enhanced CAR-T cell antitumor efficacy.  E.g., Figure 5 and associated text.  

Ren does not teach a CAR-T cell modified to decrease the function, activity, and or expression of a complement receptor as required by claims 1 and 2, or a pharmaceutical composition comprising the T cell and its use in a method of treating cancer, as required by claims 6 and 7.


Downs-Canner et al. teaches that complement depletion represents a promising mode of immunotherapy in cancer by its ability to impair tumor growth by decreasing the host’s effective immune response to the tumor and diminishing the immunosuppressive effect created by the tumor microenvironment.  See entire document, but particularly the “Discussion” portion of the Abstract.  Downs-Canner uses various complement inhibitors to show the effect of blocking complement activity in a mouse model of colon cancer.  E.g., Abstract, Conclusion.  Complement depletion also resulted in increased infiltration by CD8+ T cells into the tumor microenvironment.  Paragraph bridging pages 657-658.  
In view of the teachings of Downs-Canner’s, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to use gene editing technique of Ren to eliminate one or more complement receptors on CAR-T cells used for cancer therapy.  Ren provides the necessary methodology for eliminating receptors that are expressed on T cells and have an inhibitory effect on the antitumor activity of CAR-T cells.  Downs-Canner shows that complement, via various complement receptors, suppresses the antitumor immune response by decreasing the activity of CD8 T cells.  Given the teaching of Downs-Canner of the inhibitory effect of complement on antitumor activity of T cells, the ordinary artisan would have further modified the CAR-T cells of Ren by eliminating expression of one or more complement receptors from the CAR-T cells with a reasonable expectation that doing so would have provided an improved pharmaceutical composition comprising the CAR-T cells for cancer therapy.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  

Claim Rejections – Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 3, 6, and 7 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3, 6, and 7 of copending Application No. 16442348 (reference application; pub’d as US20200023007; PTO-892). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16442348 (reference application; pub’d as US20200023007; PTO-892).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application, in combination, recite all of the limitations of the instant claim.  Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.





Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643